WARDEN, J.,
dissenting.
The majority has properly recognized the questions to be answered: (1) Whether the evidence offered is relevant to show bias, interest or motive affecting the witness’ credibility, and (2), if so, whether the trial judge abused his discretion in excluding the evidence. The trouble is that the majority comes up with the wrong answers. Under the facts of this case, the evidence offered and excluded was not relevant to show bias, interest or motive; and even if it had been, the trial judge did not abuse his discretion in excluding it. Therefore, I respectfully dissent.
The majority also correctly recognizes that Oregon does not have a case concerning the kind of cross-examination attempted by defendant here. Still, the majority cites a number of Oregon cases, relying principally on two of them: State v. Delucia, 40 Or App 711, 596 P2d 585 (1979), and State v. Sheeler, 15 Or App 96, 514 P2d 1370 (1973). In all the cases cited by the majority, there was a relationship peculiar to the witness that provided a motive for the witness to testify, as he did. In Schmitz v. Yant, 242 Or 308, 409 P2d 346 (1965); McCarty v. Hedges, 212 Or 497, 309 P2d 186, 321 P2d 285 (1958); O’Harra v. Pundt, 210 Or 533, 310 P2d 1110 (1957); and Clevenger v. Schallhorn, 205 Or 209, 286 P2d 651 (1955), there was evidence that the witnesses were parties to other legal actions that would be directly influenced by the outcome of the case in which each was testifying. In State v. Guerrero, 11 Or App 284, 501 P2d 998, rev den (1972), when both were in the penitentiary, the witness had become a friend of the party for whom he was testifying. In State v. Dowell, 274 Or 547, 547 P2d 619 (1976), the witness had accepted a bribe to refrain from telling what he knew. In Rhodes v. Harwood, 280 Or 399, 571 P2d 492 (1977), the witness was personally hostile to the plaintiff. In State v. Bailey, 208 Or 321, 300 P2d 975, 301 P2d 545 (1956), the witness had reason to believe that he could avoid prosecution of himself by testifying. In Delucia, the witness had a financial stake in the outcome of the criminal proceeding. In Sheeler, the witness had reason to believe that he might avoid prosecution if he testified as he did. The facts of this case are closest to those in which the witness was involved in another proceeding that could well be affected by the outcome of the case in *361which he was testifying. In this case, however, there was no other proceeding, and it was because there was not that the trial court excluded the testimony. The trial court ruled correctly, and we should affirm.
Because the majority can find no Oregon case in point, it relies on State v. Ramos, 121 NH 863, 435 A2d 1122 (1981). That reliance is not convincing. The New Hampshire court based its decision on its own rationale in two other cases: State v. Howard, 121 NH 53, 426 A2d 457 (1981), allowing cross-examination of a prosecutrix “concerning her prior sexual activities,” and State v. LaClair, 121 NH 743, 433 A2d 1326 (1981), allowing cross-examination of a prosecutrix “concerning inconsistent statements regarding her virginity made prior to trial.” Although Ramos is authority in New Hampshire, we ought not follow it in Oregon.
The majority makes much of the fact that the testimony of Brose and defendant was full of contradictions, as though that was unusual in a criminal case. The majority overlooks the fact that the evidence was offered before defendant had told his story or was required to decide whether he would take the stand. As the majority would have it, a defendant is entitled to cross-examine an officer testifying in a criminal case as to possible disciplinary procedures for an officer’s misconduct, even though there have been no disciplinary proceedings instituted or contemplated and at a stage in the trial when the defendant may still elect to decline to testify. Given the majority decision, this defense tactic can be used in any case in which an officer testifies, because by taking the stand the officer puts his credibility in issue. Without some showing that a disciplinary proceeding is pending or is contemplated, there is no relationship peculiar to the officer on which to base impeachment cross-examination of the kind offered here.
The majority should again review the testimony that defendant claims the trial court erroneously excluded. There is nothing in it to demonstrate bias or the reasonable likelihood of it, and bias was purportedly the only reason for offering it. It simply is not relevant, or it has so little relevance to the issue of bias that excluding it could not *362have been an abuse of discretion. Shrock v. Goodell, 270 Or 504, 528 P2d 1048 (1974).
Finally, OEC 609-1(1), the rule governing impeachments for bias or interest, provides:
“The credibility of a witness may be attacked by evidence that the witness engaged in conduct or made statements showing bias or interest. However, before this can be done, the statements must be related to the witness and the conduct described, with the circumstances of times, places and persons present, and the witness shall be asked whether the witness made the statements or engaged in such conduct, and, if so, allowed to explain. If the statements are in writing, they shall be shown to the witness.”
The law of evidence in civil cases applies in criminal cases as well. ORS 136.430. The evidence offered by defendant is not of any statement or conduct of Brose. It simply does not come within the rule governing impeachment for bias or interest.
I dissent.